The opinion of the court was delivered by
Ross, J.
The only question raised by the exceptions is, whether a barber’s chair and foot-rest are exempt from attachment and levy of execution, under the provisions of the statute which exempts “ such suitable tools,” &c., as are “ necessary for upholding life.” The case finds that the articles are necessary for the barber to use in carrying on his business. The only question then, is, are they tools within the meaning of the statute ? Under the rule laid down by the court in Spooner v. Fletcher, 3 Vt. 133, relied upon by the defendant, we think the articles are tools within the meaning of the statute. In that case it is said : “ It is evident the legislature intended to limit, so far as they could, the amount of each class of property which would ha/ve a *474general application to the wants of poor people; as, ‘ one cow, ten sheep,’ &c. ; but no limitation or description could be given of tools, the variety being so great; thereto; e, it is left to courts to construe, and apply the construction to cases as they may arise. Hence it has been considered that- implements used by blacksmiths might be classed under the term tools, as used in this act, being few in number, small in value, simple in construction, and operated by direct application of manual strength ; and this has been thought going quite far enough, as there may be some doubts as to the anvil and bellows being tools." The tools of a barber are few in numbet, small in value, and simple in construction. The chair in which he places his customers, to hold them in a convenient position to be operated upon, is adjustable by raising and lowering the head-piece. It is operated by direct application of manual force. It is used in almost every operation he performs while at work at his trade. It is quite as much a tool, as the blacksmith’s anvil, or vise, the shingle-maker’s shaving-horse, the wood-sawyer’s saw-horse, the photographer’s head-rests, the shoemaker’s bench, or the carpenter’s tool-chest, or portable workbench, and many other implements used to hold a mechanic’s work in a comenient and suitable position to be operated upon.
Judgment affirmed.